Opinion issued January 9, 2009

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00150-CR
____________

IN RE ANTONIO HERNANDEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed a pro se petition writ of mandamus.  In his petition relator 
asks this Court to order respondent (1) to grant him additional jail time credits.  We deny
relief.
	The petition for writ of mandamus is therefore denied.
 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia (2) and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	The Honorable Joan Campbell, Judge, 248th District Court, Harris
County, Texas.
2.    	Justice Sam Nuchia, who retired from the First Court of Appeals on
January 1, 2009, continues to sit by assignment for the disposition of
this case, which was submitted on January 8, 2009.